Fourth Court of Appeals
                               San Antonio, Texas
                                      April 4, 2019

                                   No. 04-18-00770-CR

                                Mario Anthony GOMEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR2037
                        Honorable Joey Contreras, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to April 29, 2019. Further requests for extension of time in
which to file appellant’s brief will be disfavored.

      It is so ORDERED on April 4, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court